DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a First Action Non-Final on the merits. Claims 1-12, as filed on June 12, 2019, have been considered below and are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 12, 2019 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the references in the attached IDS have been considered by the examiner. See MPEP § 609.05(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 thru 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gorlin, Pub. No. US 2016/0104112, in view of Hanlon, Pat. No. US 9,663,234.
Regarding claim 1, Gorlin teaches a package delivery system (Gorlin, Figure 27: peer-to-peer system; and ¶ [0113]) comprising:  
5a. a package delivery computing system including a server with a processor and a server storage device (Gorlin, Figure 27: system 2700; ¶¶ [0260] thru [0262]); 
b. driver cell phones (Gorlin, Figure 27: users 2704, 2705, and 2706, ¶ [0262]), wherein the driver cell phones include a first driver cell phone, wherein the first driver cell phone has a driver cell phone camera (Gorlin, ¶¶ [0057] and [0192]), a GPS receiver and a wireless data transceiver, wherein the GPS receiver receives a first driver 10GPS location and transmits it to the server (Gorlin, Figure 16: steps 1600 thru 1601; and ¶¶ [0118], [0138], [0196] thru [0197] and [0207])...;
…wherein the driver cell phone is configured 15to read the machine readable code via the driver cell phone camera, wherein the driver cell phone communicates with the server over a network (Gorlin, Figure 13: steps 1303 and 1304; and ¶¶ [0177] and [0178]).; and
e. a driver array stored on the server storage device, wherein the driver array corresponds to the first driver cell phone and includes a driver ID, a driver 20longitude GPS coordinate, and a driver latitude GPS coordinate received from the first driver GPS location (Gorlin, Figure 27: user 2704; ¶¶ [0116], [0118], [0196], and [0262]).
Yet, Gorlin does not teach, however, in the same field of endeavor, i.e., shipping, Hanlon teaches:
c. a machine readable code affixed to a first package (Hanlon, Figure 1: steps 102 and 108 and label parachute system 104; and Figure 5: QR codes 502), wherein the machine readable code corresponds to a package #1 id, a package #1 destination latitude GPS coordinate, a package #1 destination longitude GPS coordinate, and a package #1 size unit on the server storage device… (Hanlon, Claim 5; Col. 4: lines 16 thru 22; Col. 9: line 59 thru Col. 10: line 4). Wherein, Hanlon teaches the parachute label comprising QR codes readable by the UAV corresponds to information on the shipping container (i.e., package id), the destination address’s GPS coordinates, and the size of the package based on the selected parachute system.; and
d. a hub coordinate defined on the package delivery computing system (Hanlon, Figure 10B: Step 1022; Col. 14: lines 44 thru 48 and lines and Col. 16: Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to affix a QR label to a package for a UAV to identify the container, the destination, and the size of the container and to store GPS coordinates of a distribution center on a central control, modifying Gorlin to that of Hanlon, for matching a shipping container to a UAV that satisfies the UAV capabilities such as “size and/or weight constraints of the UAV” and to provide navigation instructions to the UAV for routing to and from the distribution center. (Hanlon, Col. 16: lines 14 thru 19 and Col. 12: lines 20 thru 25).
Regarding claim 2, the combination of Gorlin and Hanlon teach the package delivery system of claim 1. Gorlin further teaches wherein the storage device further includes a database (Gorlin, Figure 27: data warehouse 2703; and ¶ [0261]), wherein the database stores at least one driver array, wherein the at least one driver array includes: a driver id, a driver longitude GPS coordinate, and a driver latitude 25GPS coordinate (Gorlin, ¶¶ [0116], [0118], [0126], and [0261]). 
Regarding claim 3, the combination of Gorlin and Hanlon teach the package delivery system of claim 2. Gorlin further teaches wherein the at least one driver array further includes: a package #2 id, a package #2 destination latitude GPS coordinate, a package #2 destination longitude GPS coordinate, a package #2 size unit, a package #3 id, a package #3 destination latitude GPS coordinate, a package #3 destination longitude GPS 30coordinate and a package #3 size unit (Gorlin, Figure 3: step 300 thru 304; ¶¶ [0122], [0126] thru [0132]). Wherein, Gorlin teaches drivers are assigned tasks and each task comprises a title “Gig Title,” (i.e., a package #2 id, a package #3 id…etc.), a destination location (address) using GPS (located at ¶ [0130]), and size of package (i.e., driver array further includes a package id, a destination, and a size). Id.
Regarding claim 4, the combination of Gorlin and Hanlon teach the package delivery system of claim 1. Gorlin further teaches wherein the package delivery system is configured with a selection area (Gorlin, Figure 2: step 201; and ¶ [0123]—Gorlin teaches distance from driver to pickup location is used as the selection area) wherein the server selects the first driver cell phone when the server receives a first driver GPS location from the first driver cell phone that is in the selection area (Gorlin, Figure 27: application servers 2701 and users 2704 thru 2706; and ¶¶ [0117] thru [0119] and [0123]). Wherein, Gorlin teaches the server retrieves and stores the GPS location of each driver’s computing device and selects a driver based on “the least amount of driving to do to reach the pickup (sender’s) location.” Id.
Regarding claim 5, the combination of Gorlin and Hanlon teach the package delivery system of claim 1. Gorlin further teaches wherein the package delivery computing system calculates a package delivery centroid from a group of packages and compares the package delivery centroid to a driver registered address for matching a driver to a group of packages to make a job (Gorlin, ¶¶ [0116], [0223] and [0226]). Wherein, Gorlin teaches the system creates a consolidated route for packages located in the same region (i.e., calculating a package delivery Id.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gorlin in view of Hanlon, see claim 1 above, further in view of Marueli, Pub. No. US 2018/0124207.
Regarding claim 6, the combination of Gorlin and Hanlon teach the package delivery system of claim 1. Yet, Gorlin or the combination does not teach, however, in the same field of endeavor, i.e., shipping, Marueli teaches wherein the first driver cell phone is configured 10to display a driver credit (Marueli, Figure 2: driver device 108 and driver application logic 220; and ¶¶ [0014] and [0068]). Wherein, Marueli teaches a queue credit is communicated to a driver via the application logic operating on the driver’s device. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to communicate driver credits to the driver via the application operating on the driver’s device, modifying the combination of Gorlin and Hanlon to that of Marueli, for providing a prompt to the driver to determine “whether the driver would like to redeem a particular…credit. (Marueli, ¶ [0069]). 

Claims 7 thru 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gorlin in view of Hanlon, see claim 1 above, further in view of Magro et al., hereinafter Magro, Pub. No. US 2020/0234235.
Regarding claim 7, the combination of Gorlin and Hanlon teach the package delivery system of claim 1. Gorlin further teaches wherein the driver cell phones include a second driver cell phone (Gorlin, Figure 27: user 2705). Yet, Gorlin or the combination does not teach, however, in the same field of endeavor, i.e., shipping, Magro teaches wherein the package delivery computing system is configured to arrange a package transfer of packages from a first driver cell phone location to a second driver cell phone location (Magro, Figure 1: candidate delivery drivers 102, mobile communication devices 114, computer servers 116, and GPS system 126; Figure 5: steps 404 thru 422; Figure 7: exemplary environment 600; and ¶¶ [0024], [0046] thru [0049] and [0052] thru [0053]). Wherein, Magro teaches delivery drivers are paired to mobile communication devices and the mobile communication devices transmit geolocation location information to communication servers for transferring package(s) from driver A to driver B. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to transmit geolocation information from delivery drivers mobile communication devices for transferring package(s) between drivers, modifying the combination of Gorlin and Hanlon to that of Magro, to allow drivers the option to transfer packages when they deviate from their regular route, “increas[ing] the efficiency of shipping systems for the purpose of delivering packages.” (Magro, ¶¶ [0023] and [0046]). 
Regarding claim 8, the combination of Gorlin and Hanlon teach the package delivery system of claim 7. Gorlin further teaches wherein the storage device further includes a database, wherein the database stores at least one driver array, wherein the at least one driver array includes: a driver id, a driver longitude GPS coordinate, and a driver latitude GPS coordinate (Gorlin, Figure 27: user 2705; ¶¶ [0116], [0118], [0196], and [0262]).
Regarding claim 9, the combination of Gorlin and Hanlon teach the package delivery system of claim 8. Gorlin further teaches wherein the at least one driver array further 20includes: a package #2 id, a package #2 destination latitude GPS coordinate, a package #2 destination longitude GPS coordinate, a package #2 size unit, a package #3 id, a package #3 destination latitude GPS coordinate, a package #3 destination longitude GPS coordinate and a package #3 size unit (Gorlin, Figure 3: step 300 thru 304; ¶¶ [0122], [0126] thru [0132]). Wherein, Gorlin teaches drivers are assigned tasks and each task comprises a title “Gig Title,” (i.e., a package #2 id, a package #3 id…etc.), a destination location (address) using GPS (located at ¶ [0130]), and size of package (i.e., driver array further includes a package id, a destination, and a size). Id.
Regarding claim 10, the combination of Gorlin and Hanlon teach the package delivery system of claim 7. Gorlin further teaches wherein the package delivery system is 25configured with a selection area (Gorlin, Figure 2: step 201; and ¶ [0123]—Gorlin teaches distance from driver to pickup location is used as the selection area), wherein the server selects the first driver cell phone when the server receives a first driver GPS location from the first driver cell phone that is in the selection area (Gorlin, Figure 27: application servers 2701 and users 2704 thru 2706; and ¶¶ [0117] thru [0119] and [0123]). Wherein, Gorlin teaches the server retrieves and stores the GPS the least amount of driving to do to reach the pickup (sender’s) location.” Id.
Regarding claim 11, the combination of Gorlin and Hanlon teach the package delivery system of claim 7. Gorlin further teaches wherein the package delivery computing system calculates a package delivery centroid from a group of packages and compares the 30package delivery centroid to a driver registered address for matching a driver to a group of packages to make a job (Gorlin, ¶¶ [0116], [0223] and [0226]). Wherein, Gorlin teaches the system creates a consolidated route for packages located in the same region (i.e., calculating a package delivery centroid from a group of packages) and the generated consolidated route is assigned to the driver based on the driver’s starting point “his/her house” (i.e., the driver’s registered address). Id.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gorlin in view of Hanlon, further in view of Magro, (see claim 7 above), further in view of Marueli. 
Regarding claim 12, the combination of Gorlin, Hanlon, and Magro teach the package delivery system of claim 7. Yet, Gorlin or the combination does not teach, however, Marueli further teaches wherein the first driver cell phone is configured to display a driver credit (Marueli, Figure 2: driver device 108 and driver application logic 220; and ¶¶ [0014] and [0068]). Wherein, Marueli teaches a queue credit is communicated to a driver via the application logic operating on the driver’s device. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to communicate driver credits to whether the driver would like to redeem a particular…credit. (Marueli, ¶ [0069]). 
Conclusion
The following prior art is not relied, yet it is made of record, because it is considered pertinent to applicant’s disclosure:
Brownell et al., Pub. No. US 2019/0080275 (Reference E of the attached PTO-892) relates to platform for delivery and a method thereof. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 8:30 am - 4:30 pm CST, Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
Jessie James Shafer
Examiner
Art Unit 3628



/J.J.S./Examiner, Art Unit 3628

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628